DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the second change" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  There is no mention of “a second change” in claim 1, which claim 3 depends on.
Claim 4 recites the limitation "the second change" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  There is no mention of “a second change” in claim 1, which claim 4 depends on.
Claim 6 recites the limitation "the second change" in lines 2-4.  There is insufficient antecedent basis for this limitation in the claim.  There is no mention of “a second change” in claim 1, which claim 6 depends on.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2015/0324005 A1 to Kobayashi et al.
As to claim 1, Kobayashi discloses a method for operating a display apparatus, the method comprising:
detecting a first change in a first sensor signal from a first sensor (Fig. 2-3B, 7, 8 and 13, paragraphs 0059-0061 and 0090, where in step (S12), object sensor (13) detects the movement of object (30));
performing a first action in response to the detection of the first change (Fig. 2-3B, 7, 8 and 13, paragraphs 0062-0066 and 0091, where in step (S13, S14) if the object (30) moves away from whiteboard (5), mark (51) is displayed);
detecting changes in the first sensor signal in a first period that starts in response to the detection of the first change (Fig. 2-3B, 7, 8 and 13, paragraphs 0062-0066 and 0091, where if there is no change in the object in step (S13), the process is repeated);
maintaining the first action during the first period (Fig. 2-3B, 7, 8 and 13, paragraphs 0062-0066 and 0092-0094, where in step (S15), if the button is not touched, mark (51) remains); and
performing a second action after the first period if a change in the first sensor signal last detected in the first period among the changes in the first sensor signal is different from the first change (Fig. 13, paragraphs 0092-0094, where in step (S16), it is determined a period has elapsed and either step (S11) displaying mark (54) is performed or step (S17) displaying mark (52) is performed).
As to claim 2, Kobayashi discloses the operation method, wherein the second action is not performed after the first period if the change is the same as the first change (Fig. 13, paragraphs 0092-0094, where in step (S16), it is determined a period has elapsed and either step (S11) displaying mark (54) is performed or step (S17) displaying mark (52) is performed).
As to claim 3, Kobayashi discloses the operation method, wherein the second change behaves in such a way that a level of the first sensor signal transitions from a first level40 to a second level and the second level is then maintained for a second period (Fig. 2-3B, 7, 8 and 13, paragraphs 0092-0094, where a second change occurs in step (S18)).
As to claim 4, Kobayashi discloses the operation method,
wherein a level of a second sensor signal from a second sensor is detected (Fig. 7, 8 and 13, paragraphs 0054 and 0063 and 0092-0094, where detection portion (102) detects object (30) touching a button),
the first action is performed in response to the detection of the first change in the first sensor signal in a situation in which the level of the second sensor signal is a third level (Fig. 7, 8 and 13, paragraphs 0052-0055 and 0089-0092, where mark (52) is displayed in response to object (30) moving away from the photographic space and the button (51) being pressed, sensed by sensors (101-103)), and
when the change in the first sensor signal last detected in the first period is the second change in the situation in which the level of the second sensor signal is the third level, the second operation is performed after the first period (Fig. 7, 8 and 13, paragraphs 0052-0055 and 0089-0092, where mark (52) is displayed in response to object (30) moving away from the photographic space and a time elapsed determined in step (S16)).
As to claim 5, Kobayashi discloses the operation method,
wherein a third action is associated with the first change based on a user's operation (Fig. 7, 8 and 13, paragraph 0094, where in step (S18) is it determined if object (30) has moved away from the photographic space), and
the third action corresponding to the first change is performed as the first action (Fig. 7, 8 and 13, paragraph 0094, where in step (S19) a photograph of the whiteboard is taken if object (30) has moved away from the photographic space).
As to claim 6, Kobayashi discloses the operation method, wherein
a fourth action is associated with the second change based on a user's operation (Fig. 7, 8 and 13, paragraph 0094, where in step (S20) photographic data is saved), and
the fourth action corresponding to the second change is 41performed as the second action (Fig. 7, 8 and 13, paragraph 0094, where step (S20) is performed after it is determined object (30) has moved away from the photographic space in step (S18)).
As to claim 7, Kobayashi discloses the operation method, wherein the first or second action is an action relating to display of an image based on image information stored in a storage device (Fig. 8 and 13, where in step (S10) an image (50) is given by PC (7)).
As to claim 8, Kobayashi discloses limitations similar to claim 1.  In addition, Kobayashi discloses a display apparatus comprising: one or more processors (Fig. 2, paragraph 0031, CPU (15)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/           Primary Examiner, Art Unit 2627